Per Curiam:
The complaint obviously states two separate and distinct causes of action. One, comprised in the first seven paragraphs, is for *927damages for false representations alleged to have been made prior to February 1, 1913, whereby plaintiff was induced to part with one thousand dollars. The other, comprised in the eighth and succeeding paragraphs, is for damages for other false representations alleged to have been made in April, 1913, whereby plaintiff was induced to part with three hundred dollars. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. _